DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending in the instant application. 

Priority
This application is a continuation of U.S. Patent Application Serial No. 16/473,289 filed June 25, 2019, now U.S. Patent 10,875,823, which is a U.S. National Stage Application under 35 U.S.C. §371 of International Application No. PCT/EP2017/083582, filed December 19, 2017, which application claims priority to European Patent Application 17150428.5 filed January 5, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed 10/05/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1 and 2 are under examination on the merits.

Specification
The priority data in the first paragraph of the specification does not contain updated information.  Specifically, the first paragraph of the specification should include that a continuation of U.S. Patent Application Serial No. 16/473,289 filed June 25, 2019, now U.S. Patent No. 10,875,823.  An appropriate amendment is required.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 2 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent No. 7,119,237 (“the `237 patent”).

Applicant’s claim 1 is drawn to a method for producing a catalyst containing Cu, Zn and Al comprising: adding an aqueous sodium carbonate solution and a mixture of aqueous copper nitrate and zinc nitrate solution to an aqueous suspension of aluminum oxide, while maintaining a pH of 7.5 - 8.5 at a temperature of 60 - 80°C, wherein the mixture of aqueous copper nitrate and zinc nitrate solution is adjusted before the addition to a pH of < 1, the resulting suspension 
Applicant’s claim 2 is drawn to a method for producing a catalyst comprising Cu, Zn and Al comprising: adding an aqueous sodium carbonate solution and a mixture of aqueous copper nitrate and zinc nitrate solution to an aqueous suspension of aluminum oxide, while maintaining a pH of 7.9 - 8.1, at a temperature of 65 - 75°C, wherein the mixture of aqueous copper nitrate and zinc nitrate solution is adjusted before the addition to a pH of 0.4 - 0.6 (at 20°C), the resulting suspension comprising Cu, Zn and Al is subsequently washed, then dried, the solid obtained therefrom is calcined and tableted.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `237 patent teaches a method for producing a catalyst containing Cu, Zn and Al.   Specifically, Example 6 of the `237 patent discloses a method for producing a catalyst containing Cu, Zn and Al comprising:  suspending 61.5 g of aluminum oxide powder (specific surface area 146.5 m2/g) in 4L of water in a precipitating vessel and heated to 70 ̊C, 12.8 kg of an aqueous solution comprising 2234 g of Cu(NO3)2.2.5H2O (copper nitrate hydrate) and 896 g of Zn(NO3)2.6H2O (zinc nitrate hydrate) are pumped from a feed vessel into the precipitation vessel within 6 hours. At the same time, an aqueous sodium carbonate solution of concentration 1 mol/L is added by pumping. The addition rate of the sodium carbonate solution is adjusted in such a manner that the pH is maintained within the range from 7.9 to 8.1. The precipitation is carried out at a temperature of 70 ̊C. After the precipitation, the suspension is stirred at 70 ̊C for a further period of 2 hours. The suspension is then filtered and the residue is washed with water. The filter cake is dried at 120 ̊C. under reduced pressure for 12 hours. The dried material is then calcined at 350 ̊C. over a period of 4 hours. The specific surface area (BET) is 57.3 m2/g. The total pore volume is 165.8 mm3/g (i.e. 0.1658 cm3/g).  In addition, a general method of making the catalyst are also described, see col. 3, ln. 60 through col. 4, ln. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Example 6 of the `237 patent and Applicant’s claim 1 is that the prior art does not teach the mixture of aqueous copper nitrate and zinc nitrate solution is adjusted before the addition to a pH of < 1.  
The difference between Example 6 of the `237 patent and Applicant’s claim 2 is that the prior art does not teach the aqueous copper nitrate and zinc nitrate solution is adjusted before the addition to a pH of 0.4-0.6 at 20 °C and the obtained solid is tableted.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claims 1 and 2 would have been obvious over the `237 patent because the aqueous solution (12.8 kg) comprising 2234 g of Cu(NO3)2.2.5H2O (copper nitrate hydrate) and 896 g of Zn(NO3)2.6H2O (zinc nitrate hydrate) in Example 6 is inherently an acidic aqueous solution because both Cu(NO3)2 and Zn(NO3)2 are salts made from a strong acid (i.e. HNO3) and a weak base (i.e. Cu(OH)2 and Cu(OH)2).  More importantly, the `237 patent teaches the addition rate of the sodium carbonate solution to the aqueous copper nitrate and zinc nitrate solution was adjusted in such a manner that the pH of the reaction mixture was maintained within the range from 7.9 to 8.1, which reads on the maintained pH of 7.5-8.5 of the reaction mixture defined in instant claim 1. The difference of adjusting the mixture of the aqueous copper nitrate and zinc nitrate solution to a pH<1 (claim 1) or 0.4-0.6 at 20 °C (claim 2) before the addition of the sodium carbonate solution would have been obvious variation to the prior art teaching, because the end point of the adjusted pH within the range from 7.9 to 8.1 is covered by the pH of 7.5-8.5 of the reaction mixture defined in instant claims 1-2, and the catalyst made from the reaction seems to be the same no matter the mixture of aqueous copper nitrate and 



Conclusion
Claims 1 and 2 are rejected.
The specification is objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731